FILED
                             NOT FOR PUBLICATION                              JAN 20 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KALWINDERJIT,                                     No. 07-71890

               Petitioner,                         Agency No. A098-816-973

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Kalwinderjit, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision (“IJ”) denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence,

Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition

for review.

       In his opening brief, Kalwinderjit fails to challenge the agency’s dispositive

determination that his asylum claim is time-barred. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are

deemed waived).

       Substantial evidence supports the agency’s adverse credibility

determination because Kalwinderjit’s vague and inconsistent testimony as to when

he hid in the garbage container to elude his persecutors gave the IJ reason to

question Kalwinderjit’s credibility and Kalwinderjit failed to provide corroborating

evidence to support his claim of memory loss. See Sidhu v. INS, 220 F.3d 1085,

1091-92 (9th Cir. 2000). In the absence of credible testimony, Kalwinderjit’s

withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because Kalwinderjit’s CAT claim is based on the same statements the

agency found not credible, and no other evidence shows it is more likely than not




NED/Research                               2                                     07-71890
he would be tortured if returned to Indonesia, substantial evidence supports the

agency’s denial of CAT relief. See id. at 1156-57.

       PETITION FOR REVIEW DENIED.




NED/Research                              3                                   07-71890